Exhibit 10.3


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED










AMENDMENT NO. 2 TO LICENSE, DEVELOPMENT
AND COMMERCIALIZATION AGREEMENT
THIS AMENDMENT NO. 2 (this “Amendment”), dated October 6, 2017 (the “Amendment
Effective Date”), is entered into by and between Brickell Biotech, Inc., a
Delaware corporation (“Brickell”), and Kaken Pharmaceutical Co., Ltd., a company
legally organized and existing under the law of Japan (“Kaken”).
WHEREAS, Brickell and Kaken entered into a License, Development and
Commercialization Agreement on March 31, 2015 and thereafter amended it on April
7, 2015 and on February 24, 2016 (the agreement, as amended, shall be referred
to herein as the “Agreement”); and
WHEREAS, Brickell and Kaken desire to amend the Agreement as set forth in this
Amendment.
NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Amendment, the parties
agree as follows:
1.
As used in this Amendment, capitalized terms shall have the same meanings set
forth in the Agreement, unless otherwise defined in this Amendment.

2.
Section 8.2 of the Agreement is hereby amended to add the following paragraph at
the end of the final paragraph thereof:

“[***] $10,000,000 [***].”
3.
Article 12 of the Agreement is amended as set forth below.

a.
The first sentence of Section 12.1 is amended to read in its entirety as
follows:

“As used in this Agreement, the term “Confidential Information” means all
information, whether it be written or oral, including all production schedules,
lines of products, volumes of business, processes, new product developments,
product designs, formulae, technical information, laboratory data, clinical
data, patent information, know-how, trade secrets, financial and strategic
information, marketing and promotional information and data, and other material
relating to any products, projects or processes of one Party (the “Disclosing
Party”) that is provided to, or otherwise obtained by, the other Party (the
“Receiving Party”) in connection with (i) this Agreement (including information
exchanged prior to the date hereof in connection with the transactions set forth
in this Agreement, including any information disclosed by either Party pursuant




--------------------------------------------------------------------------------




to the Confidential Disclosure Agreement between the Parties dated September 9,
2013) or (ii) the ROFN Agreement.”
b.
The first two sentences of Section 12.2 are amended to read in their entirety as
follows:

“Each of Kaken and Brickell shall keep all Confidential Information received
from or on behalf of the other Party with the same degree of care with which it
maintains the confidentiality of its own Confidential Information, but in all
cases no less than a reasonable degree of care. Neither Party shall use such
Confidential Information for any purpose other than in performance of its
obligations or the exercise of its rights pursuant to this Agreement or the ROFN
Agreement or disclose the same to any other Person other than to such of its and
its Affiliates’ directors, managers, employees, independent contractors, agents,
consultants or sublicensees who have a need to know such Confidential
Information to implement the terms of this Agreement or the ROFN Agreement or
enforce its rights under this Agreement or the ROFN Agreement; provided,
however, that a Receiving Party shall advise any of its and its Affiliates’
directors, managers, employees, independent contractors, agents, consultants or
sublicensees who receives such Confidential Information of the confidential
nature thereof and of the obligations contained in this Agreement relating
thereto, and the Receiving Party shall ensure (including, in the case of a Third
Party, by means of a written agreement with such Third Party having terms at
least as protective as those contained in this Article 12) that all such
directors, managers, employees, independent contractors, agents, consultants or
sublicensees comply with such obligations.”
c.
The first sentence of Section 12.3 is amended to read in its entirety as
follows:

“Notwithstanding Section 12.2, (i) either Party may disclose Confidential
Information belonging to the other Party only to the extent such disclosure is
reasonably necessary to: (a) comply with or enforce any of the provisions of
this Agreement or the ROFN Agreement, (b) comply with applicable Law or (c) only
to the extent such disclosure is reasonably necessary to obtain or maintain
regulatory approval of a Product, as applicable, to the extent such disclosure
is made to a Governmental Authority.”
4.
The Agreement is hereby amended by adding the attached “Exhibit A” that is made
a part of this Amendment.

5.
The Agreement is hereby amended by adding the attached “Exhibit B” that is made
a part of this Amendment.



2

--------------------------------------------------------------------------------




6.
The Agreement is hereby amended by adding the attached “Exhibit C” that is made
a part of this Amendment. Concurrently with the signing of this Amendment, the
Parties shall execute and deliver the ROFN Agreement set forth in Exhibit C.

7.
Except as specifically set forth in this Amendment, all terms and conditions of
the Agreement shall remain in full force and effect.

8.
This Amendment may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, Brickell and Kaken have executed this Amendment by their
respective officers hereunto duly authorized, as of the Amendment Effective
Date.
BRICKELL BIOTECH, INC.




 
KAKEN PHARMACEUTICAL CO., LTD.




By:
/s/ Andrew Sklawer
 
By:


/s/ Tetsuo Onuma
Name: Andrew Sklawer
Title: COO


 
Name: Tetsuo Onuma
Title: President and Representative Director







3

--------------------------------------------------------------------------------






Exhibit A
[***] Topline Tables


[***]





--------------------------------------------------------------------------------






Exhibit B
EXERCISE NOTICE
November 28, 2017
[***]
Brickell Biotech, Inc.
5777 Central Avenue, Suite 102
Boulder, Colorado USA 80301
Re: [***]
Dear [***]:
Pursuant to Section 8.2 of the License, Development and Commercialization
Agreement entered into on March 31, 2015 and thereafter amended on April 7,
2015, February 24, 2016 and October 6, 2017 (the “Agreement”), by and between
Brickell Biotech, Inc., a Delaware corporation (“Brickell”), and Kaken
Pharmaceutical Co., Ltd., a company legally organized and existing under the law
of Japan (“Kaken”), Kaken hereby [***] (as defined in the Agreement) on the
terms and conditions set forth in the Agreement.
Kaken shall [***] designated by Brickell [***].
Very truly yours,
Kaken Pharmaceutical Co., Ltd.


By:                    
Name:
Title:









--------------------------------------------------------------------------------






Exhibit C
RIGHT OF FIRST NEGOTIATION AGREEMENT
THIS RIGHT OF FIRST NEGOTIATION AGREEMENT (this “ROFN Agreement”), dated October
6, 2017 is entered into by and between Brickell Biotech, Inc., a Delaware
corporation (“Brickell”), and Kaken Pharmaceutical Co., Ltd., a company legally
organized and existing under the law of Japan (“Kaken”). Brickell and Kaken are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”
WHEREAS, Brickell and Kaken entered into a License, Development and
Commercialization Agreement on March 31, 2015 and thereafter amended it on April
7, 2015, February 24, 2016 and October 6, 2017 (the agreement, as amended, shall
be referred to herein as the “Agreement”); and
WHEREAS, contingent upon and subject to Kaken [***] (as defined in the
Agreement), Brickell desires to grant Kaken as of the Effective Date (as defined
below) certain rights with respect to Brickell development products.
NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this ROFN Agreement, the Parties
agree as follows:
1.Definitions. The following terms shall have the following meanings:
1.1.
[***] shall mean (a) [***] (b) [***] (c) [***] (d) [***], including, [***].

1.2.
“Business Day” means a day (other than Saturday or Sunday) on which banks are
open for business in Tokyo, Japan and in New York, New York USA.

1.3.
“Change of Control” means, with respect to a Person, any of the following
events: (i) any Person is or becomes the beneficial owner (except that a Person
shall be deemed to have beneficial ownership of all shares that any such Person
has the right to acquire, whether such right which may be exercised immediately
or only after the passage of time), directly or indirectly, of a majority of the
total voting power represented by all shares of such Person’s outstanding
capital stock, (ii) such Person consolidates with or merges into another
corporation or entity, or any corporation or entity consolidates with or merges
into such Person, other than (A) a merger or consolidation which would result in
the voting securities of such Person outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) a majority of the combined voting power of the voting securities
of such Person or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of such Person (or similar transaction)
in which no Person becomes the beneficial owner, directly or indirectly, of a
majority of the total voting power of all shares of



1

--------------------------------------------------------------------------------





capital stock of such Person, or (iii) such Person transfers all or
substantially all of its assets to any Person other than a wholly owned
affiliate of such Person.
1.4.
“Effective Date” shall mean the date [***] (as defined in the Agreement).

1.5.
“Person” shall mean any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

1.6.
“Initial Proof of Concept Clinical Trial” means a study of a pharmaceutical
product the goal of which is to demonstrate the proof of the concept in human
patients to evaluate safety and initial pharmacologic activity and/or efficacy
in healthy volunteers and/or individuals who have a certain disease or condition
before embarking on a Phase IIB Clinical Trial.

1.7.
“Phase IIB Clinical Trial” means a study of a pharmaceutical product in human
patients to determine efficacy and statistical trends prior to initiation of
Phase III pivotal studies. These studies will also evaluate potential doses and
dosing regimens to optimize the therapy under investigation.

1.8.
“Territory” means [***].

2.    Rights of First Negotiation.
2.1.
Brickell Products. [***].

2.2.
Condition Precedent. [***].

2.3.
ROFN Evaluation Period. Kaken shall be entitled to exercise its right of first
negotiation with respect to [***]by providing written notice to Brickell (the
“ROFN Exercise Notice”) within [***] after Kaken’s receipt of the [***] and the
[***] (the “ROFN Evaluation Period”).

2.4.
Negotiation Period. Upon Brickell’s receipt of the ROFN Exercise Notice, Kaken
shall have a period of one hundred and twenty (120) days (the “Negotiation
Period”) to negotiate exclusively with Brickell reasonably and in good faith
concerning the terms of an exclusive license to develop, manufacture, have
manufactured and commercialize such Brickell Product in the Territory and
manufacture and have manufactured the Brickell Products outside the Territory
for sale in the Territory.

2.5.
Exclusivity. Until Kaken receives an [***] and thereafter during the ROFN
Evaluation Period and, if Brickell timely receives a ROFN Exercise Notice,
thereafter during the Negotiation Period, Brickell [***], without the prior
written consent of Kaken, directly or indirectly [***]. Nothing in this Section
2 shall restrict Brickell or its affiliates from negotiating with, soliciting
proposals from, entering into agreements with, or providing information to (x)
its-own-actual and-



2

--------------------------------------------------------------------------------





potential advisors, agents and representatives and/or (y) any third party
contract research organization or contract manufacture or other service
provider.
2.6.
Termination of ROFN Rights.

2.6.1.
The ROFN Right with respect to the [***]which was the subject of the [***]shall
terminate effective upon the earlier of (i) [***] and (ii) [***].

2.6.2.
If (i) Kaken terminates the Agreement or (ii) Brickell terminates the Agreement
as a result of an uncured breach by Kaken, Brickell shall have the right to
terminate this ROFN Agreement upon written notice to Kaken.

2.7.
Activities Outside of the Territory. Subject to the terms of this ROFN
Agreement, Brickell and its successors shall be free to commercialize, license,
sell or take any other actions with respect to the [***] and the intellectual
property rights related thereto, in Brickell’s sole discretion. In addition,
nothing in this ROFN Agreement shall restrict Brickell and its successors’
rights to commercialize, license, sell or take any other actions with respect to
[***] and the intellectual property rights related thereto outside of the
Territory and other products and their related intellectual property rights in
any territory of the world.

2.8.
Activities Inside of the Territory. Nothing in this ROFN Agreement shall
restrict Brickell and its successors’ rights to manufacture or have manufactured
[***] inside of the Territory for sale outside of the Territory.

2.9.
Effect of Brickell Ceasing Development. Kaken acknowledges that Brickell shall
have the sole discretion regarding the development of the [***]inside and
outside of the Territory and that Brickell may cease development of a [***] at
any time if Brickell so determines.

2.10.
Change of Control. In the event of a Change of Control transaction, the
following provisions of this Section 2 shall apply:

2.10.1.
Existing Successor Products. All compounds that were controlled by Brickell’s
successor or such successor’s affiliates that were not affiliates of Brickell
prior to such Brickell Change of Control (collectively, the “Successor”) shall
not be included within the [***].

2.10.2.
Independent Successor Product. Compounds that, following such Brickell Change of
Control, are developed, made or otherwise acquired or controlled by the
Successor without use of Brickell’s Confidential Information (as defined in the
Agreement) shall not be deemed [***].

3.    Miscellaneous.
3.1.
Entire Agreement; Amendment. This ROFN Agreement and the Agreement sets forth
the complete, final and exclusive agreement and all the covenants, promises,



3

--------------------------------------------------------------------------------





agreements, warranties, representations, conditions and understandings between
the Parties hereto with respect to the subject matter hereof No subsequent
alteration, amendment, change or addition to this ROFN Agreement shall be
binding upon the Parties unless reduced to writing and signed by an authorized
representative of each Party.
3.2.
Notices. Any notice required or permitted to be given under this ROFN Agreement
shall be in writing, shall specifically refer to this ROFN Agreement, and shall
be addressed to the appropriate Party at the address specified below or such
other address as may be specified by such Party in writing in accordance with
this Section 3.2, and shall be deemed to have been given for all purposes (i)
when delivered, if hand-delivered or sent by facsimile or e-mail on a Business
Day, (ii) on the next Business Day if sent by a reputable international
overnight courier service, or (iii) five (5) Business Days after mailing, if
mailed by first-class certified or registered airmail, postage prepaid, return
receipt requested. Unless otherwise specified in writing, the mailing addresses
of the Parties shall be as described below:

If to Brickell:
[***]
 
 
With a copy to:
[***]
 
 
If to Kaken:
[***]
 
 
With a copy to:
[***]



3.3.
Assignment. Neither this ROFN Agreement nor any of the rights, interests or
obligations under this ROFN Agreement may be assigned or delegated, in whole or
in part, by operation of law or otherwise, by any Party without the prior
written consent of the other Party, and any such assignment without such prior
written consent shall be null and void. Notwithstanding the foregoing, this ROFN
Agreement may be assigned by Brickell without the consent of Kaken in connection
with a Change of Control transaction, provided that, in connection with any such
assignment, Brickell shall assign all of Brickell’s obligations under this ROFN
Agreement to its successor and Kaken shall continue to have all of its rights
under this ROFN Agreement after such assignment.

3.4.
Severability. If any one or more of the provisions of this ROFN Agreement are
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, such provision or provisions shall be
considered severed from this ROFN Agreement and shall not serve to invalidate
any remaining provisions hereof. The Parties shall make a good-faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this ROFN
Agreement may be realized.



4

--------------------------------------------------------------------------------





3.5.
English Language; Governing Law. This ROFN Agreement was prepared in the English
language, which language shall govern the interpretation of, and any dispute
regarding, the terms of this ROFN Agreement, This ROFN Agreement and all
disputes arising out of or related to this ROFN Agreement or any breach hereof
shall be governed by and construed under the laws of the State of New York,
without giving effect to any choice of law principles that would require the
application of the laws of a different state.

3.6.
Counterparts. This ROFN Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.







5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Brickell and Kaken have executed this ROFN Agreement by
their respective officers hereunto duly authorized, as of the date set forth
above.


BRICKELL BIOTECH, INC.




 
KAKEN PHARMACEUTICAL CO., LTD.




By:
/s/ Andrew Sklawer
 
By:


/s/ Tetsuo Onuma
Name: Andrew Sklawer
Title: COO


 
Name: Tetsuo Onuma
Title: President and Representative Director







(Signature Page to ROFN Agreement)



--------------------------------------------------------------------------------


Exhibit 10.3


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED








AMENDMENT TO
RIGHT OF FIRST NEGOTIATION AGREEMENT
THIS AMENDMENT (this “Amendment”), effective as of the Amendment Effective Date
(as defined below), is entered into by and between Brickell Biotech, Inc., a
Delaware corporation (“Brickell”), and Kaken Pharmaceutical Co., Ltd., a company
legally organized and existing under the law of Japan (“Kaken”).
WHEREAS, Brickell and Kaken entered into a License, Development and
Commercialization Agreement on March 31, 2015 and thereafter amended it on April
7, 2015, February 24, 2016, and October 6, 2017 (as amended, the “Agreement”);
WHEREAS, the Agreement provides, among other things, that Kaken has the [***] by
[***];
WHEREAS, Brickell and [***]; and
WHEREAS, Brickell and Kaken desire to further amend the ROFN Agreement as set
forth in this Amendment.
NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Amendment, the Parties
agree as follows:
1.
As used in this Amendment, capitalized terms shall have the same meanings set
forth in the Agreement, unless otherwise defined in this Amendment.

2.
This Amendment shall be effective as of the date of receipt by Brickell of the
Development Milestone 1 Payment pursuant to Section 8.2 of the Agreement (the
“Amendment Effective Date”).

3.
The second recital in the ROFN Agreement shall be deleted and amended in its
entirety to read as follows:

“WHEREAS, Kaken [***] as of the Effective Date (as defined below) certain rights
with respect to [***].
4.
Section 1.4 of the ROFN Agreement shall be amended to read as follows:

“1.4. “Effective Date” shall mean [***].
5.
In the ROFN Agreement, the following term shall have the following meaning





--------------------------------------------------------------------------------




“1.8 “Subsequent Clinical Trial” means, with respect to [***], the first (and
not any subsequent) study of that pharmaceutical product in human patients
occurring after the Initial Proof of Concept Clinical Trial, regardless of the
goal of the study.
The defined term “Territory” shall be renumbered as 1.9.”
6.
Sections 2.1 through 2.5 of the ROFN Agreement are hereby deleted and amended in
their entirety to read as follows:

2.1.    Brickell Products. As of the Effective Date, Brickell hereby grants
Kaken the rights set out in this Section 2 (each, a “ROFN Right”) to first
negotiate with Brickell for an [***].
2.2.    [***] ROFN Rights.
2.2.1    Condition Precedent to [***] ROFN Rights. If Brickell conducts and
completes an [***], Brickell shall provide written notice to Kaken upon [***]
and Kaken will have a first right to negotiate with Brickell for [***] if the
ROFN Rights in respect of [***] have (a) [***], as set forth in this [***] or
(b) [***] in accordance with Section [***]. At the time Brickell issues the
[***], Brickell shall also physically or electronically deliver to Kaken, or
provide Kaken access via secure electronic data room (any such delivery method,
“make available,” and “made available” shall have a corresponding meaning) all
material data related to [***], including from such [***], that Brickell then
possesses (the “[***]”).
2.2.2    [***] ROFN Evaluation Period. Kaken shall be entitled to exercise its
right of first negotiation with respect to such [***] by providing written
notice to Brickell (the “[***] ROFN Exercise Notice”) within thirty (30) days
after Kaken’s receipt of the [***] and the [***] (the “[***] ROFN Evaluation
Period”).
2.2.3    [***] Negotiation Period. Upon Brickell’s receipt of the [***], Kaken
shall have a period of [***] with Brickell [***]concerning the terms of an
[***].
2.3.    [***] ROFN Rights.
2.3.1    Conditions Precedent to [***] ROFN Rights. If Brickell conducts and
completes a [***], Brickell shall provide written notice to Kaken upon
completion of the [***] ([***]) and Kaken will have a first right to negotiate
with Brickell for [***], regardless of whether Kaken exercised its ROFN Rights
with respect to such Brickell Product pursuant to Section 2.2, provided,
however, that Kaken shall [***] or (ii) [***]. At the time Brickell issues the
[***], Brickell shall make available to Kaken [***].


8

--------------------------------------------------------------------------------




2.3.2    [***] Evaluation Period. Kaken shall be entitled to exercise its right
of first negotiation with respect to [***] by providing written notice to
Brickell (the “[***] ROFN Exercise Notice”) within [***] after Kaken’s receipt
of [***] and [***] (the “[***] ROFN Evaluation Period”).
2.3.3    [***] Negotiation Period. Upon Brickell’s receipt of the [***], Kaken
shall have a period of [***] (the [***]) to negotiate [***].
2.4    [***].
2.4.1    [***] ROFN Rights. Until Kaken receives [***] and thereafter during
[***] Evaluation Period and, if [***] ROFN Exercise Notice, thereafter during
the [***] Negotiation Period, Brickell shall not (other than in connection with
a Change in Control transaction), without the prior written consent of Kaken,
directly or indirectly [***].
2.4.2    [***] ROFN Rights. If the conditions precedent for Kaken’s ROFN Rights
set forth in Section 2.3.1 are satisfied then from the date [***] until [***]
and, if [***], thereafter [***] Negotiation Period, Brickell [***].
2.4.3    Brickell Rights. Nothing in this Section 2 shall restrict Brickell or
its affiliates from negotiating with, soliciting proposals from, entering into
agreements with, or providing information to, (x) its own actual and potential
advisors, agents and representatives and/or (y) any third party contract
research organization or contract manufacture or other service provider.
2.5.    Termination of ROFN Rights.
2.5.1.    The ROFN Right set forth in Section 2.2 with respect to a Brickell
Product which was the subject of [***] shall terminate effective upon the
earlier of (i) Kaken’s failure to issue a [***] ROFN Exercise Notice prior to
the expiration of [***] and (ii) the [***].
2.5.2.    The ROFN Right set forth in Section 2.3 with respect to [***] which
was the subject of the [***] shall terminate effective upon the earlier of
[***].
2.5.3.    If (i) Kaken terminates the Agreement or (ii) Brickell terminates the
Agreement as a result of an uncured breach by Kaken, Brickell shall have the
right to terminate this ROFN Agreement upon written notice to Kaken.
6.
Except as specifically set forth in this Amendment, all terms and conditions of
the ROFN Agreement shall remain in full force and effect.

7.
This Amendment may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.



9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Brickell and Kaken have executed this Amendment by their
respective officers hereunto duly authorized, as of the Amendment Effective
Date.
BRICKELL BIOTECH, INC.




 
KAKEN PHARMACEUTICAL CO., LTD.




By:
/s/ Andrew Sklawer
 
By:


/s/ Tetsuo Onuma
Name: Andrew Sklawer
Title: COO


 
Name: Tetsuo Onuma
Title: President and Representative Director






